Citation Nr: 1011888	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from July 1961 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
Virginia.  

Procedural history

In August 1985, the Veteran filed a claim of entitlement to 
service connection for PTSD.  The claim was denied by the RO 
in an April 1986 rating decision, which the Veteran did not 
appeal.  

In July 2005, the Veteran filed a claim to reopen his 
previously denied claim of entitlement to service connection 
for PTSD.  In the June 2006 rating decision, the RO confirmed 
and continued the denial of the Veteran's claim.  The Veteran 
disagreed with the decision and perfected his appeal by 
filing a timely substantive appeal [VA Form 9] in October 
2007.

In an April 2009 decision, the Board reopened and remanded 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD.  The 
agency of original jurisdiction (AOJ) continued the previous 
denial in a November 2009 supplemental statement of the case 
(SSOC).  The Veteran's VA claims folder was returned to the 
Board for further appellate proceedings.  

Issues not on appeal

In the April 2009 decision, the Board also denied the Veteran 
entitlement to service connection for Alzheimer's disease, 
entitlement to a disability rating in excess of 20 percent 
for post-operative residuals of a fracture of the left great 
toe, and entitlement to a disability rating in excess of 10 
percent for residuals of a fracture of the right fifth 
metacarpal of the major hand.  To the Board's knowledge, no 
appeal has thus far been taken with respect to these claims.  
Accordingly, these issues will be addressed no further 
herein.  See 38 C.F.R. § 20.1100 (2009). 
 

FINDINGS OF FACT

1.  The Veteran's participation in combat is not demonstrated 
by the record.

2.  The Veteran's claimed in-service PTSD stressors have not 
been corroborated.

3.  An acquired psychiatric disorder, to include PTSD, did 
not have its onset in service and is not shown to be 
etiologically related to the Veteran's active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A.  §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to service connection for 
PTSD, which he contends is due to being in combat when 
delivering mail in Vietnam.  See, e.g., a VA treatment record 
dated April 2007.  As indicated above, the Board has expanded 
the Veteran's claim to include entitlement to service 
connection for any acquired psychiatric disorder, to include 
PTSD.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.



Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in April 2009.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to adjudicate the 
Veteran's claim on the merits, and if the claim remained 
denied, to afford the Veteran a SSOC.  

The record demonstrates that the Veteran's claim of 
entitlement to an acquired psychiatric disorder, to include 
PTSD, was readjudicated on the merits in a November 2009 
SSOC.

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 
9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated August 2005.  The VCAA letter indicated that in order 
for service connection to be granted, there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service causing the injury or disease; a current 
physical or mental disability shown by medical evidence; and 
a relationship between the disability and an injury, disease, 
or event in military service.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2005 VCAA letter as well as an April 2009 VCAA letter.  
Specifically, the letters stated that VA would assist the 
Veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA Medical 
centers, and the Social Security Administration.  The Veteran 
was also advised in the letters that a VA examination would 
be scheduled if necessary to make a decision on his claim.  
With respect to private treatment records, the VCAA letters 
informed the Veteran that VA would make reasonable efforts to 
request such records.

The August 2005 and April 2009 letters emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the originals].

The August 2005 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

Also, with respect to PTSD claims, part of VA's duty to 
notify includes notice to the Veteran that he must provide 
sufficiently specific information regarding his alleged 
stressors, so that attempts can be made to verify them.  In 
this case, such a letter was sent to the Veteran in March 
2006.  As discussed in more detail below, the Veteran's 
alleged stressors are vague in nature, with no specific 
incidents or specific dates given.  There is no duty on VA's 
part to attempt to verify his stressors in such a situation. 

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced April 2009 VCAA letter as well as a 
September 2006 letter, which detailed the evidence considered 
in determining a disability rating, including "nature and 
symptoms" of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letters also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating this claim.  The evidence of record includes 
the Veteran's service treatment records, statements from the 
Veteran, his wife, and his brother, as well as VA treatment 
records.

The Board notes that the Veteran was not provided a VA 
examination and nexus opinion with regard to his claim for an 
acquired psychiatric disorder, to include PTSD.  Under 
38 C.F.R. § 3.159(c)(4) (2009), VA will provide a medical 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  (1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In the present case, the Veteran has presented no evidence 
that he sought treatment for his current psychiatric 
disorder, to include PTSD, in service.  There is no objective 
evidence of an in-service injury or disease.  Additionally, 
the Veteran has not provided evidence of his alleged in-
service stressors.  Accordingly, a VA examination is not 
warranted.

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this 
case, there is no objective evidence of record that 
establishes or suggests that the Veteran's current 
psychiatric disorder, to include PTSD, existed during 
military service.  Moreover, there is no evidence of a 
verifiable in-service stressor.

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative.  Additionally, 
in his October 2007 substantive appeal [VA Form 9], the 
Veteran declined the option of testifying at a personal 
hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f) (2009).  

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2009).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  Service department evidence that the veteran 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Action Ribbon, or similar combat citation will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (2009).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1966).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing an 
acquired psychiatric disorder does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau, 
9 Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 
128, 142 (1997).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact or chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2009).



Analysis

PTSD

As discussed above, service connection for PTSD requires that 
three elements be met:  (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 
38 C.F.R. § 3.304(f).

With respect to element (1), current diagnosis, the medical 
evidence of record shows that the Veteran has been diagnosed 
as having PTSD.  See, e.g., a VA treatment record dated May 
2006.  It is not clear, however, as to whether the diagnosis 
meets the requirements of 38 C.F.R. § 4.125.  Nevertheless, 
for the limited scope of this decision, the Board is willing 
to accept the diagnosis of PTSD.  

With respect to element (3), medical nexus, there is medical 
evidence of record that appears to ascribe the Veteran's PTSD 
to his reported in-service stressors, in particular, those 
pertaining to claimed in-service combat exposure and duties 
as a courier in Vietnam.  See, e.g., a VA treatment record 
dated April 2007. Accordingly, the Board finds that element 
(3) has arguably been established.

With respect to critical element (2), combat status or 
verified stressors, the Board initially notes that the 
Veteran has recently asserted that he is a veteran of combat. 
See, e.g., the April 2007 VA treatment record.  Specifically, 
the Veteran has contended that he was exposed to combat when 
delivering mail and equipment in Vietnam.  

It is the task of the Board under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  For 
reasons stated immediately below, the Board finds the 
Veteran's statements to be unsupported by the record and 
therefore lacking in probative value.

The Veteran's service personnel records are absent any 
specific indication of his service in the Republic of 
Vietnam.  However, the Veteran's DD 214 indicates foreign 
service for a period of over one year.  The Veteran's service 
personnel records indicate that he was transferred to 
Headquarters Company of the Third Marine Division in June 
1964, and he returned to California in June 1965.  The 
Veteran alleges that although he was stationed in Okinawa, 
Japan, that he was sent into Vietnam on eight occasions as a 
courier.  The Board does not find the Veteran's allegations 
of service in Vietnam credible, nor his alleged stressor 
events, for the reasons that follow. 

First, as to service in Vietnam, this portion of the 
Veteran's allegations is recent in nature.  When he first 
filed a claim for "traumatic stress" in 1985, he alleged 
this was due to extra duties that were assigned to him while 
in Okinawa when he worked in classified files.  During a VA 
hospitalization that occurred from October to November 1985 
for major depression and alcohol abuse, the Veteran stated 
that he was put "under mental stress" while in the service.  
In a 1993 substantive appeal concerning an unrelated issue, 
the Veteran stated that he worked in classified files in 
Okinawa, where he pulled extra duty because he worked with a 
"skeleton crew" and when someone wanted a classified 
document, it had to be done immediately.  He stated that he 
"felt like [he] was in combat" and that he considered this 
"great stress" analogous to combat hardships.  

The Veteran did not begin to allege that his military duties 
included service in Vietnam until the last few years.  
However, his medical records are replete with diagnoses of 
alcoholic dementia and notations that he is a poor historian.  
In light of the fact that the Veteran did not allege Vietnam 
service in 1985, when first pursuing a PTSD claim, or in 
1993, when detailing what he found stressful about his 
military service, his current allegations of such service are 
simply not persuasive.  It is reasonable to assume, 
particularly in connection with his initial PTSD claim, that 
he would have detailed such service had it actually occurred.  
His military records only show service in Okinawa, and the 
fact that he now has significant cognitive impairment, yet 
only now claims Vietnam service, leads the Board to conclude 
that the preponderance of the evidence is against finding 
that the Veteran's military service included service in 
Vietnam. 

Moreover, there is absolutely no evidence to support the 
Veteran's vague assertion that he was exposed to combat 
during his mail and equipment delivery duties in Vietnam.  
The VA outpatient records merely indicate his statement that 
he was "in combat."  The Veteran's military occupational 
specialty (MOS) was administrative personnel or "clerk."  
The Veteran has no awards or decorations indicative of combat 
status. The record is devoid of any indication that he was 
involved in base security or any other activities through 
which combat status could reasonably be inferred.  In fact, 
as noted above, the Veteran previously stated that he felt 
like he was in combat, without actually alleging combat had 
occurred.  

Furthermore, the Veteran's alleged stressors are so vague, 
that there is no possible way they could be verified.  He has 
asserted that he was "scared" when delivering mail and 
equipment in Vietnam.  See the VA treatment record dated 
April 2007.  Or, as discussed above, that he felt under a 
great deal of stress because he had extra duties.  Concerning 
these reports, there is no evidence, aside from his own 
statements, to corroborate the alleged stressors.  Further, 
the Veteran has failed to offer any specific incidents that 
caused him to be in fear.  As indicated above, the Veteran's 
MOS was administrative personnel, and there is no evidence to 
suggest that the circumstances of his military service would 
cause him to be exposed to combat.  As explained above, the 
Veteran's bare assertions are not sufficient to satisfy the 
second element of 38 C.F.R. § 3.304(f).  See Moreau, supra.

The Board notes that there are multiple psychological and 
psychiatric records which assume the occurrence of the 
alleged in-service stressors.  See, e.g., a VA treatment 
record dated October 2004.  However, these examination and 
treatment records, which rely solely on the Veteran's own 
unsubstantiated reports of in-service stressors, are not 
sufficient to verify that the stressors did occur.  While the 
Veteran's reports of stressor incidents can be sufficient for 
the purpose of diagnosing or ruling out a diagnosis of PTSD, 
they are not evidence that the claimed stressors did in fact 
occur.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described]; see also 
Moreau, 9 Vet. App. at 395-96.

In short, the Board finds the Veteran's statements to be 
totally lacking in credibility.  The Board therefore finds 
that the Veteran did not engage in combat with the enemy 
within the meaning of 38 U.S.C.A. 1154(b).  Accordingly, with 
no evidence of combat status, in order for PTSD to be granted 
the Veteran's claimed stressors must be corroborated.  See 
Moreau, 9 Vet. App. at 395.  For the reasons given above, no 
such corroboration is present.

Additionally, the Board acknowledges the January 1996 
statement from the Veteran's brother, who stated that he 
served with the Veteran in Okinawa and noted that the Veteran 
"changed a lot both mentally and physically" since his 
discharge from military service.  However, this statement is 
not probative of the Veteran's PTSD claim, as it fails to 
offer any specific corroboration of the claimed stressors and 
merely confirms service in Okinawa (not Vietnam). 

Accordingly, the Veteran's allegations of in-service 
stressors cannot serve as a basis for the grant of service 
connection for PTSD.  Element (2) of 38 C.F.R. § 3.304(f) has 
not been satisfied, and the Veteran's PTSD claim fails on 
this basis.

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
PTSD.  The benefit sought on appeal is therefore denied.

Acquired psychiatric disability other than PTSD

As noted above, the Board has expanded the Veteran's claim to 
include entitlement to service connection for an acquired 
psychiatric disability, pursuant to Clemons v. Shinseki, 23 
Vet. App. 1 (2009).



In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, supra.

With respect to Hickson element (1), in addition to 
diagnosing the Veteran with PTSD, the Veteran has also been 
diagnosed with depression.  See a VA treatment record dated 
March 2008.  Additionally, an April 2006 VA treatment record 
indicates a diagnosis of major depressive disorder.  
Accordingly, Hickson element (1) has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the Veteran's service 
treatment records fail to indicate any treatment for 
depression, major depressive disorder, PTSD, or any diagnosis 
of any mental disability.  In fact, they fail to show any 
relevant complaints.

Concerning in-service injury, it appears that the Veteran is 
alleging that his current psychiatric disability, however 
diagnosed, is related to the purported stressful in-service 
experiences which have been described above, as well as being 
inside an office with no windows.  See a VA treatment record 
dated February 2004.

The Board notes that service connection claims for acquired 
psychiatric disorders other than PTSD, such as depression, 
are not governed by the provisions of 38 C.F.R. § 3.304(f).  
Accordingly, corroboration of the Veteran's in-service 
stressors is not required to demonstrate the existence of an 
in-service injury. For an in-service injury to be 
demonstrated, the general standard of review applies: that 
is, evidence of record in favor of the Veteran's claim must 
at least be in equipoise with the evidence opposed.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

As noted above, the Veteran claims that his current mental 
disability is due to performing his duties as a courier in 
Vietnam, being scared that he would be attacked by enemy 
fire, and working inside a windowless room.

The Board finds the Veteran's statements to be lacking in 
probative value in light of the Veteran's entire medical 
history, which shows no such problems in-service or for many 
years thereafter.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran]; see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised].  Indeed, the medical 
evidence of record does not indicate complaints of or 
treatment for a psychiatric disability until May 1981, more 
than fifteen years after discharge from service.  At that 
time, during the course of VA hospitalization, the Veteran 
expressly dated his depressive symptomatology back to 1979.  

Significantly, immediately following his June 1965 military 
discharge, the Veteran filed claims of entitlement to service 
connection for injuries to his little right finger and left 
big toe.  He made no mention of a psychiatric disability or 
receiving treatment for such.  See the June 1965 Veteran's 
Application for Pension or Compensation.  It strains 
credulity to the breaking point that if the Veteran in fact 
had a psychiatric disability in service as he now claims, he 
would not have mentioned it when he filed his claim for 
service connection for injuries to his finger and toe.

Accordingly, the Veteran's recent unsupported and self-
serving statements concerning in-service psychiatric problems 
are at odds with the remainder of the record, which is devoid 
any indication that any disorder occurred during service or 
for at least a decade thereafter.  As such, the Veteran's 
statements are lacking credibility and probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

In short, there is no objective indication of an in-service 
disease or injury.  Hickson element (2) is therefore not met, 
and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. 
App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 
91, 92 (1995) [the Board has the fundamental authority to 
decide a claim in the alternative].  There is no competent 
evidence of record that establishes a causal relationship 
between the Veteran's currently diagnosed psychiatric 
disabilities and his military service.  In the absence of in-
service disease or injury, it would seem that such medical 
nexus opinion would be impossible.

The Board notes a statement from the Veteran's wife dated 
October 2005 indicating that the Veteran has sleeping 
difficulties and nightmares. To the extent that that the 
Veteran or his wife is contending that the claimed 
psychiatric disabilities, to include depression and PTSD, are 
related to his military service, they are not competent to 
comment on medical matters such as etiology or medical nexus.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran has stated that he has 
had a psychiatric disability since his military service, he 
was not formally diagnosed with any psychiatric disability 
until years after the Veteran left service in June 1965.  
Statements made at that time counter allegations of 
continuity of symptomatology, in that he dated his depression 
back to 1979 - not back to service.

The Board notes the January 1996 statement from the Veteran's 
brother that the Veteran "changed a lot mentally" since the 
Veteran's discharge from service.  However, there is no 
competent medical evidence that the Veteran complained of or 
was treated for a psychological disability for many years 
after his separation from service.  See Maxson, supra; see 
also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999).  Such evidence 
is lacking in this case.   Therefore, continuity of 
symptomatology after service is not demonstrated.

Accordingly, Hickson element (3) is not met, and the 
Veteran's claim also fails on this basis.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
an acquired psychiatric disability, to include PTSD.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an acquired psychiatric disorder, to include 
PTSD, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


